Citation Nr: 1602427	
Decision Date: 01/21/16    Archive Date: 01/28/16

DOCKET NO.  14-07 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an increased (compensable) rating for post-operative residuals of right inguinal hernia repair.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel

INTRODUCTION

The Veteran served on active duty from April 1974 to April 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Veteran filed a notice of disagreement with respect to three of the issues addressed in the RO's August 2011 decision (denial of a compensable rating for post-operative residuals of right inguinal hernia repair, and denial of service connection for hypertension and a bilateral ankle disorder), and was furnished a statement of the case addressing those three issues.  However, he subsequently indicated in a March 2014 substantive appeal that he wished to limit his appeal to the issue set forth on the title page.  As such, that is the only issue presented for the Board's consideration.

In August 2015, the Veteran testified at a Board hearing via video-conference before the undersigned Veterans Law Judge.  A transcript of that hearing has been prepared and associated with the record on appeal.  During the hearing, the undersigned granted the Veteran's request to hold the record open for a period of 60 days for the submission of additional evidence.  No additional evidence has been received.

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

For the reasons set forth below, this appeal is being REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran last underwent VA examination for purposes of evaluating the nature and severity of post-operative residuals of right inguinal hernia repair in October 2010.  At that time, the examiner noted, among other things, that the Veteran had pain that was confined to the groin, and did not radiate, and that his testes were equal in size.  The Veteran has since offered statements and testimony to the effect that his groin pain extends down his left leg, and that one testicle is larger than the other and painful.  In light of those statements, a new examination is required.  See, e.g., 38 C.F.R. § 3.327(a) (2015) (re-examinations are generally required if evidence indicates that there has been a material change in a disability or that the current rating may be incorrect).

Records of the Veteran's treatment through the VA Medical Centers (VAMCs) in Little Rock and North Little Rock, Arkansas were last procured for association with the record on January 6, 2014.  On remand, efforts should be made to obtain records of any relevant VA treatment he may have undergone since that time, in order to ensure that his claim is adjudicated on the basis of an evidentiary record that is as complete as possible.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of records pertaining to any relevant VA treatment the Veteran has received since January 6, 2014, following the procedures set forth in 38 C.F.R. § 3.159.  The evidence obtained, if any, should be associated with the record.

2.  After the foregoing development has been completed to the extent possible, arrange to have the Veteran scheduled for an examination of his groin.  The examiner should review the record.  All indicated tests should be conducted and the results reported.

After examining the Veteran, and conducting any evaluations, studies, and/or tests deemed necessary, the examiner should fully describe any and all functional deficits associated with the Veteran's service-connected right inguinal hernia repair.  In so doing, the examiner should specifically indicate whether there is evidence of associated neurological impairment (due to internal scarring as a result of past herniorrhaphy or otherwise), and whether there is swelling of either testicle.  If associated neurological impairment is found, the examiner should identify the affected nerve(s) and provide a description of the relative severity of the impairment of each affected nerve.

If consultation with one or more specialists (i.e., a surgeon and/or neurologist) is deemed necessary, that should be accomplished.

A complete rationale for all opinions should be provided

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the benefit sought remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2015).

